           Case 5:19-cv-01244 Document 1 Filed 10/18/19 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

RAY BURRELL,

      Plaintiff,
v.                                           C.A. No.:    5:19-cv-1244

ENGINEERED WELL SERVICE INTERNATIONAL, LLC, and
JOHN E. POWELL, JR.,

     Defendants
__________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, RAY BURRELL (hereinafter sometimes referred to as “Plaintiff”),

by and through his undersigned counsel, sues Defendants, ENGINEERED WELL

SERVICE INTERNATIONAL, LLC, and JOHN E. POWELL, JR. (hereinafter

sometimes collectively referred to as “Defendants”), and in support thereof states as

follows:

                                INTRODUCTION

      1.     This is an action by Plaintiff against his employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.
            Case 5:19-cv-01244 Document 1 Filed 10/18/19 Page 2 of 7



                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in

29 U.S.C. § 216(b).

                                       VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, ENGINEERED WELL SERVICE INTERNATIONAL, LLC, has

offices Wilson County, Texas.

                                   THE PARTIES

      4.     Plaintiff, RAY BURRELL, is an individual residing in Claiborne

County, Mississippi.

      5.     Plaintiff, RAY BURRELL, was employed by Defendants from April of

2018, until August 8, 2018 as a truck driver, at the regular rate of $150.00 per load.

Plaintiff’s principle duty was to haul “cuttings” from oil fields to a disposal location.

Plaintiff’s driving duties were restricted to the state of Texas.

      6.     Defendant, ENGINEERED WELL SERVICE INTERNATIONAL,

LLC, is a limited liability company existing under the laws of the State of Texas and

maintains offices in Wilson County, Texas.
            Case 5:19-cv-01244 Document 1 Filed 10/18/19 Page 3 of 7



      7.     Defendant, ENGINEERED WELL SERVICE INTERNATIONAL,

LLC, primarily operates a trucking business and is an employer as defined by 29

U.S.C. § 203(d).

      8.     Defendant, JOHN E. POWELL, JR., is an individual residing in Wilson

County, Texas.

      9.     Defendant, JOHN E. POWELL, JR., is an individual who at all times

relevant to this matter acted directly or indirectly in the interest of Defendant,

ENGINEERED WELL SERVICE INTERNATIONAL, LLC, in relationship to

Plaintiff’s employment; therefore, is a joint employer as defined by 29 U.S.C. §

203(d).

      10.    Defendant, JOHN E. POWELL, JR., (1) possessed the power to hire

and fire the employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employment records.

      11.    Defendant, ENGINEERED WELL SERVICE INTERNATIONAL,

LLC, has employees subject to the provisions of 29 U.S.C. § 206 in the facility where

Plaintiff was employed.

      12.    At all times material to this complaint, Defendant, ENGINEERED

WELL SERVICE INTERNATIONAL, LLC, employed two or more employees and

had an annual dollar volume of sales or business done of at least $500,000.00.
            Case 5:19-cv-01244 Document 1 Filed 10/18/19 Page 4 of 7



      13.    At all times material to this complaint, Defendant, ENGINEERED

WELL SERVICE INTERNATIONAL, LLC, was an enterprise engaged in interstate

commerce, operating a business engaged in commerce or in the production of goods

for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      14.    At all times material to this Complaint, Defendants were the employers

of the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for his employment.

      15.    Plaintiff was individually engaged in commerce and produced goods

for commerce and his work was directly and vitally related to the functioning of

Defendants’ business activities. Specifically, Plaintiff performed work relating to

the production of oil and gas products for interstate commerce.

                            COUNT I
            VIOLATION OF THE OVERTIME PROVISIONS OF
                 THE FAIR LABOR STANDARDS ACT

      16.    Plaintiff 1) occupied the position of truck driver 2) did not hold a

position considered as exempt under the FLSA; and, 3) was paid on a per-load basis.

      17.    Defendants’ management required Plaintiff to work in excess of 40

hours in a workweek. Plaintiff worked numerous workweeks in which he worked

12 to14 hours per day.

      18.    Plaintiff was not paid for his overtime work in accordance with the

FLSA.
            Case 5:19-cv-01244 Document 1 Filed 10/18/19 Page 5 of 7



      19.    Throughout the employment of Plaintiff, Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      20.    Specifically, Plaintiff was never paid any additional half-time premium

for the work performed for Defendants that was in excess of 40 hours in a workweek.

      21.    The work schedules for the Plaintiff required him to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous

workweeks.

      22.    In fact, Plaintiff worked numerous workweeks wherein he worked in

excess of 84 hours in workweek.

      23.    Defendants’ policy of not properly paying overtime is company-wide

and was willful.

      24.    Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      25.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiffs are entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      26.    The acts described in the above paragraphs violate the Fair Labor
            Case 5:19-cv-01244 Document 1 Filed 10/18/19 Page 6 of 7



Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      27.    As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      28.    Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, RAY BURRELL, demands Judgment against

Defendants, jointly and severally, for the following:

      a.     Awarding Plaintiff compensatory damages, service awards, attorneys’
             fees and litigation expenses as provided by law;

      b.     Awarding Plaintiff pre-judgment, moratory interest as provided by law,
             should liquidated damages not be awarded;

      c.     Awarding Plaintiff liquidated damages and/or statutory penalties as
             provided by law;

      d.     Awarding Plaintiff such other and further relief as the Court deems just
             and proper.

                            JURY TRIAL DEMAND

      Plaintiff, RAY BURRELL, demands a jury trial on all issues so triable.

      Respectfully submitted this October 18, 2019.
Case 5:19-cv-01244 Document 1 Filed 10/18/19 Page 7 of 7



                   ROSS • SCALISE LAW GROUP
                   1104 San Antonio Street
                   Austin, Texas 78701
                   (512) 474-7677 Telephone
                   (512) 474-5306 Facsimile
                   Charles@rosslawpc.com




                   _________________________________
                   CHARLES L. SCALISE
                   Texas Bar No. 24064621
                   DANIEL B. ROSS
                   Texas Bar No. 789810
                   ATTORNEYS FOR PLAINTIFFS
